UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13G Quadrant4 Systems Corporation Common Stock, par value $0.01 per share (Title of Class of Securities) 74735A 104 (CUSIP Number) June 7, 2010 (Date of Event which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: ☐ Rule 13d-l(b) ☑ Rule 13d-l(c) ☐ Rule 13d-l(d) *The remainder of this cover page shall be filled out for a reporting person's initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be "filed" for the purpose of Section 18 of the Securities Exchange Act of 1934 ("Act") or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). Persons who respond to the collection of information contained in this form are not required to respond unless the form displays a currently valid OMB control number. 13G 1 Name of Reporting Person I.R.S. Identification Nos. of above persons (entities only). Lionsgate Irrevocable Trust (FEIN 27-6051011) 2 Check the Appropriate Box if a Member of a Group (See Instructions) (a)o (b) o 3 SEC Use Only 4 Citizenship or Place of Organization This trust is formed under laws of Illinois Number of Shares 5 Sole Voting Power:3,100,000 Beneficially 6 Shared Voting Power: Ownedby Each Reporting 7 Sole Dispositive Power:3,100,000 Person With: 8 Shared Dispositive Power: 9 Aggregate Amount Beneficially Owned by Each Reporting Person 10 Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions) 11 Percent of Class Represented by Amount in Row (9) 6.29% 12 Type of Reporting Person (See Instructions) OO (trust) 2 13G Item 1. (a) Name of Issuer Quadrant4 Systems Corporation (b) Address of Issuer's Principal Executive Offices: 2850 Golf Road, Suite 405 Rolling Meadows, Illinois 60008 Item2. (a) Name of Person Filing: Lionsgate Irrevocable Trust. (b) Address of Principal Business Office or, if none, Residence: 135 Hillanddale Court Barrington, IL 60008 (c) Citizenship: This trust is formed under laws of Illinois (d) Title of Class of Securities: Common Stock, par value $0.01 per share (e) CUSIP Number: 74735A 104 Item3. If this statement is filed pursuant to §§ 240.13d-l(b), or §§ 240.13d-2(b) or (c), check whether the person filing is a; (a) o Broker or dealer registered under section 15 of the Act (15 U.S.C. 78o). (b) o Bank as defined in section 3(a)(6) of the Act(15 U.S.C. 78c). (c) o Insurance company as defined in section 3(a)(19) of the Act(15 U.S.C. 78c). (d) o Investment company registered under Section 8 of the Investment Company Act(15 U.S.C. 80a-8). (e) o An investment adviser in accordance with§240.13d-1(b)(1)(ii)(E). (f) o An employee benefit plan or endowment fund in accordance with §240.13d-1(b)(ii)(F). (g) oA parent holding company or control person in accordance with §240.13d-1(b)(1)(ii)(G). (h) oA savings association as defined in Section 3(b) of the Federal Deposit Insurance Act(12 U.S.C. 1813). (i) oA church plan that is excluded from the definition of an investment company under section 3(c)(14) of the Investment Company Act of 1940 (15 U.S.C. 80a-3); (j) oGroup in accordance with§240.13d-1(b)(ii)(J). 3 SCHEDULE 13G Item4. Ownership (a) Amount beneficially owned: (b) Percent of class: 6.29% (c) Number of shares as to which such person has: (i) Sole power to vote or to direct the vote:3,100,000 (ii) Shared power to vote or to direct the vote: (iii) Sole power to dispose or to direct the disposition of: 3,100,000 (iv) Shared power to dispose or to direct the disposition of: Item 5 Ownership of Five Percent or Less of a Class If this statement is being filed to report the fact that as of the date hereof the reporting person has ceased to be the beneficial owner of more than five percent of the class of securities, check the followingo Not Applicable Item 6 Ownership of More Than Five Percent on Behalf Of Another Person Not Applicable Item 7 Identification and Classification of the Subsidiary Which Acquired the Security Being Reported on By the Parent Holding Company Not Applicable Item 8 Identification and Classification of Members of The Group Not Applicable Item 9 Notice of Dissolution of Group Not Applicable Item 10 Certification By signing below I certify that, to the best of my knowledge and belief, the securities referred to above were acquired and are held in the ordinary court of business and were not acquired and are not held for the purpose of, or with the effect of, changing or influencing the control of the issuer of the securities and were not acquired and are not held in connection with, or as a participant in, any transaction having that purpose or effect. 4 13G SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. September 14, 2011 Date /s/ Paru Thondavadi. Signature Paru Thondavadi, Trustee Name/Title The original statement shall be signed by each person on whose behalf the statement is filed or his authorized representative. If the statement is signed on behalf of a person by his authorized representative other than an executive officer or general partner of the filing person, evidence of the representative’s authority to sign on behalf of such person shall be filed with the statement, provided, however, that a power of attorney for this purpose which is already on file with the Commission may be incorporated by reference. The name and any title of each person who signs the statement shall be typed or printed beneath his signature. NOTE: Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits. See §240.13d-7 for other parties for whom copies are to be sent. Attention: Intentional misstatements or omissions of fact constitute Federal criminal violations (See 18 U.S.C. 1001) 5
